      Case 1:17-cr-00618-RA Document 323 Filed 10/09/20 Page 1 of 1




                                                                 USDC-SDNY
                                                                 DOCUMENT
                                                                 ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                     DOC#:
SOUTHERN DISTRICT OF NEW YORK                                    DATE FILED: 10/9/2020


 UNITED STATES OF AMERICA,
                                                               No. 17-cr-618 (RA)
                        v.
                                                                     ORDER
 WILLIAM BAEZ,

                             Defendant.


RONNIE ABRAMS, United States District Judge:

         On September 30, 2020, Mr. Baez filed a motion for a sentence reduction pursuant

to 18 U.S.C. § 3582(c)(1)(A)(i), seeking compassionate release in light of COVID-19. On

October 8, 2020, the Government filed its response, arguing that Mr. Baez’s motion fails

on the merits. No later than 5:00 p.m. on Friday, October 16, 2020, Mr. Baez shall file his

reply in support of the motion, if any.

SO ORDERED.

Dated:      October 9, 2020
            New York, New York

                                                 Ronnie Abrams
                                                 United States District Judge
